DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Response to Amendment
Applicant's amendment and argument filed March 8, 2022 are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.  Claim 1 is pending and has been examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In the instant case the claim recites the ranges of:
A: 40-60% (v/v) of (i) apple cider vinegar; 
B: 40-60% (v/v) of (ii) water; and 
C: 10-20% (v/v) of a combination of: (iii) cedarwood, (iv) peppermint, (v) eucalyptus, (vi) citronella, (vii) lemongrass, and (viii) geranium essential oils.
However, the claims are unclear because in the range of providing A + B in amounts greater than 90% (v/v) would result in exceeding 100% (v/v) for the combination of A+B+C. Alternatively stated, as instantly claimed the sum of A+C is minimally 50% (v/v) and therefore B cannot be more than 50% (v/v), although the claims recite a range of 40-60%. Thus, it is unclear how one would provide the ranges above 50% (v/v) as claimed.  
Limitations from the specification are not imported into the claims, however, it is noted that on page 4 at paragraph 2, the specification recites that A+B v/v are relative to the volume of a first A+C mixture, and then a volume of C (the essential oil combination) is added to the mixture to provide the essential oils of about 10-20 % (v/v) by volume of the insect repellant spray (A+B+C).  Clarification is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Angone (US 2014/0169655) and Fried et al. (US 7,201,926 B2) and Elraz (US 2010/0196520).
The instant claims are as of record, drawn to a sprayable “repellant” composition useful to insect/tick “kill and repel” and to mask human scent, the composition comprising by volume: 40-60% (v/v) of: (i) apple cider vinegar; 40-60% (v/v) of (ii) water: and 10-20% (v/v) of a combination of: (iii) cedarwood, (iv) peppermint, (v) eucalyptus, (vi) citronella, (vii) lemongrass, and (viii) geranium essential oils.
  Angone ‘655 beneficially teach a DEET-free pest repellent for use by humans or animals that repels pests found in various environments, such as biting flies, over an extended period of time containing the active ingredients of citronella oil, lemongrass oil, geranium oil, and cedarwood oil (iii and vi-viii) as active ingredients in admixture with a carrier and a dispersant (see e.g. paragraphs 0001-0007).
Fried et al. ‘926 beneficially teach an environmentally safe insect repellent composition comprising essential oils not limited to citronella oil (3.25%), geranium oil (4.16%), peppermint oil (1.16%) and eucalyptus (0.31%) (iv-vi and viii) as active ingredients (see e.g. Example 1).
Elraz ‘520 beneficially teach an insect repellant formulation comprising lemongrass oil (vii), distilled water (ii), and apple cider vinegar (i). The formulation obtained was an emulsion comprising 5% (v/v) cider vinegar, and 90% water (see e.g., para. [0058]). Many essential oils 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed (AIA ) to combine the instant ingredients (i, ii, and a combination of essential oils including the combination of iii-viii) for their known benefit since each is well known in the art for the same purpose and for the following reasons: In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent ‘simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)). The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton."). The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that: It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose repelling insects ... [T]he idea of combining them flows logically from their having been individually taught in the prior art. Thus, since it is obvious to combine compositions useful for the same purpose, one would reasonably expect that the combination (combining or substituting among known essential oils, and adding to compositions useful for the same comprising amounts of apple cider vinegar and water – as 
Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the ‘normal desire of scientists or artisans to improve upon what is already generally known." Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). Thus, one skilled in the art would have understood how to put the claimed oils together in the amounts claimed to be an effective insect repellant with a reasonable expectation of success, because each of the claims’ essentials oils are known in the art for its effectiveness in repelling insects, and in light of the teachings of the cited references above, and especially in the absence of objective evidence to the contrary. 
Please note also, the prior art, including Fried et al ‘926 (see col 1 at lines 49-63) provides the plain meaning of the repellant and insecticide terms in the art, delineating between a repellant’s deterrent/turn-away effects and an insecticide’s destroy/kill effects. However, the instant claims conflate the two as the preamble recites a “repellant” spray without mention of “killing” (claim 1 at line 1) but subsequently also recites the repellant also is able to “kill and repel” (claim 1 at line 6). This ground may be overcome by amending the claim to “A spray composition capable of repelling and killing insects and ticks and of masking human scent, comprising in effective amounts therefor:…”, or by other amendment which maintains consistency with the term(s) repellant/insecticide (deter/kill) plain meanings in the art. 
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive of error. Applicant has argued that the prior art does not teach the “and killing” or .
Conclusion
No claim is presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON J KOSAR/Primary Examiner, Art Unit 1655